      Case 9:17-cv-00117-DLC Document 263 Filed 09/14/20 Page 1 of 20



Timothy J. Preso                        Beth Baldwin
Earthjustice                            Ziontz Chestnut
313 East Main Street                    2101 Fourth Avenue, Suite 1230
Bozeman, MT 59715                       Seattle, WA 98121
(406) 586-9699 | Phone                  (206) 448-1230 | Phone
(406) 586-9695 | Fax                    (206) 448-0962 | Fax
tpreso@earthjustice.org                 bbaldwin@ziontzchestnut.com

Counsel for Plaintiffs Sierra Club,     Counsel for Plaintiff Northern
Center for Biological Diversity, and    Cheyenne Tribe
National Parks Conservation
Association and Local Counsel for
Plaintiff Northern Cheyenne Tribe



                     UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

CROW INDIAN TRIBE, et al.,               )
                                         )   Case No. CV 17-89-M-DLC
               Plaintiffs,               )
                                         )   (consolidated with Case Nos.
       v.                                )   CV 17-117-M-DLC,
                                         )   CV 17-118-M-DLC,
UNITED STATES OF AMERICA,                )   CV 17-119-M-DLC, and
et al.,                                  )   CV 17-123-M-DLC)
                                         )
               Federal Defendants,       )   MEMORANDUM IN SUPPORT
                                         )   OF PLAINTIFFS NORTHERN
       and                               )   CHEYENNE TRIBE, ET AL.’S
                                         )   MOTION FOR AN AWARD OF
STATE OF WYOMING, et al.                 )   ATTORNEYS’ FEES AND
                                         )   COSTS
               Defendant-Intervenors.    )
                                         )
       Case 9:17-cv-00117-DLC Document 263 Filed 09/14/20 Page 2 of 20



      Plaintiffs in these consolidated cases, Northern Cheyenne Tribe, Sierra Club,

Center for Biological Diversity, and National Parks Conservation Association

(collectively, “Plaintiffs”), hereby request an award of attorneys’ fees and costs

under the Endangered Species Act (“ESA”), 16 U.S.C. § 1540(g)(4), and the Equal

Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(d), in the amount of

$359,963.13.

      This application seeks recovery of attorneys’ fees and costs for litigation of

this matter in this Court and the Ninth Circuit. Following the filing of this motion,

Plaintiffs intend to move to stay all briefing and submission of additional argument

and materials in support of and in opposition to this motion to facilitate discussions

with Federal Defendants regarding settlement of this motion.

I.    PLAINTIFFS ARE ENTITLED TO AN AWARD OF FEES AND
      COSTS UNDER THE ENDANGERED SPECIES ACT

      Plaintiffs qualify for an award of attorneys’ fees and costs under the

Endangered Species Act. Section 11 of the ESA provides that a “court, in issuing

any final order in any suit brought pursuant to [the ESA’s citizen-suit provision],

may award costs of litigation (including reasonable attorney and expert witness

fees) to any party, whenever the court determines such award is appropriate.” 16

U.S.C. § 1540(g)(4). An award is “appropriate” under the ESA where the

plaintiffs have (1) had “some degree of success on the merits,” Ruckelshaus v.

Sierra Club, 463 U.S. 680, 694 (1983) (interpreting analogous fee-shifting

                                          1
       Case 9:17-cv-00117-DLC Document 263 Filed 09/14/20 Page 3 of 20



provision of the Clean Air Act), and (2) substantially contributed to the goals of the

ESA, Carson-Truckee Water Conservancy Dist. v. Sec’y of the Interior, 748 F.2d

523, 525 (9th Cir. 1984), abrogation on other grounds recognized by Marbled

Murrelet v. Babbitt, 182 F.3d 1091, 1094-95 (9th Cir. 1999).

      Here, Plaintiffs brought suit pursuant to the ESA’s citizen-suit provision, 16

U.S.C. § 1540(g)(1), and both requirements are satisfied. Plaintiffs won a

summary judgment ruling and vacatur-and-remand order from this Court that was

affirmed in part and remanded in part by the Ninth Circuit. See Crow Indian Tribe

v. United States, 343 F. Supp. 3d 999 (D. Mont. 2018), aff’d in part, remanded in

part, 965 F.3d 662. Among other things, the Ninth Circuit affirmed this Court’s

judgment that the Federal Defendants violated the ESA by designating and

delisting the Yellowstone grizzly bear population without considering whether the

remnant of the lower-48 grizzly listing left behind by that action remains a listable

entity under the ESA. Crow Indian Tribe, 965 F.3d at 677-78. These rulings

resolved a fundamental dispute about the interpretation and implementation of the

ESA that will affect not only grizzly bears but likely other species as well.

      The Ninth Circuit’s limited remand did not materially alter Plaintiffs’

victory in this Court, which vindicated Plaintiffs’ position on the merits,

invalidated the Federal Defendants’ attempted delisting of the Yellowstone grizzly

bear population, and advanced the ESA’s goal of ensuring lawful implementation



                                          2
       Case 9:17-cv-00117-DLC Document 263 Filed 09/14/20 Page 4 of 20



of the ESA Section 4 delisting process. See Ctr. for Biological Diversity v. Marina

Point Devel. Co., 566 F.3d 794, 805 (9th Cir. 2009) (holding ESA fee award

appropriate where plaintiff “obtained a substantial and direct benefit” from court

judgment). Plaintiffs’ litigation “served the public interest by assisting the

interpretation or implementation” of the ESA and a fee award is appropriate.

Carson-Truckee Water Conservancy Dist., 748 F.2d at 525 (quotations and citation

omitted).

II.   PLAINTIFFS ARE ENTITLED TO AN AWARD OF FEES AND
      COSTS UNDER THE EQUAL ACCESS TO JUSTICE ACT

      In the alternative, Plaintiffs are entitled to an award of fees and costs under

EAJA. Plaintiffs are entitled to full compensation for their attorneys’ fees and

costs under the ESA, but separately demonstrate their entitlement to an award of

fees and costs under EAJA out of an abundance of caution in light of that statute’s

specific requirements for presentation of a fee claim. See 28 U.S.C. §

2412(d)(1)(B). Nevertheless, because Plaintiffs’ fee claim is justified under the

ESA, this Court need not address EAJA. See Or. Natural Desert Ass’n v. Vilsack,

Nos. 2:07-CV-01871-HA, et al., 2013 WL 3348328, at *2 (D. Or. July 2, 2013)

(holding court need not consider EAJA’s fee provisions where fee is authorized

under ESA).

      EAJA provides that a court “shall award” fees and other expenses to “a

prevailing party” unless the court “finds that the position of the United States was

                                           3
       Case 9:17-cv-00117-DLC Document 263 Filed 09/14/20 Page 5 of 20



substantially justified or that special circumstances make an award unjust.” 28

U.S.C. § 2412(d)(1)(A). Plaintiffs are entitled to fees under EAJA because they

are prevailing parties in this litigation, EAJA’s eligibility requirement is satisfied,

and the position of the Federal Defendants was not substantially justified.

      A.     Plaintiffs Are Prevailing Parties

      Plaintiffs are prevailing parties under EAJA because they obtained a

“judgment on the merits” reflecting a “‘judicial imprimatur’” of their position “that

alters the legal relationship of the parties.” Watson v. County of Riverside, 300

F.3d 1092, 1096 (9th Cir. 2002) (quoting Buckhannon Bd. & Care Home, Inc. v.

W. Va. Dept. of Health, 529 U.S. 598, 600 (2001)). As discussed, Plaintiffs

prevailed on the merits and the Ninth Circuit affirmed this Court’s ruling in all

material respects. Such “enforceable judgments on the merits … create the

material alteration of the legal relationship of the parties necessary to permit an

award of attorney’s fees.” Buckhannon Bd. & Care Home, 532 U.S. at 604 (2001)

(quotation and citation omitted) (discussing parallel fee-shifting provision of Fair

Housing Amendments Act). Accordingly, Plaintiffs are prevailing parties.

      B.     EAJA’s Eligibility Requirement is Satisfied

      Plaintiffs Center for Biological Diversity and National Parks Conservation

Association satisfy EAJA’s eligibility requirements for an award of fees because

they were exempt from taxation under Section 501(c)(3) of the Internal Revenue



                                           4
       Case 9:17-cv-00117-DLC Document 263 Filed 09/14/20 Page 6 of 20



Code and had fewer than 500 full-time employees at the time the complaint in this

case was filed. See 28 U.S.C. § 2412(d)(2)(B).

      While Plaintiff Northern Cheyenne Tribe may be ineligible under EAJA, the

Tribe was separately represented by its own counsel from the Ziontz Chestnut firm

in this case. Undersigned counsel from Earthjustice served as lead counsel for the

non-Tribal parties and local counsel for the Tribe in this Court. Although the

Tribe’s attorneys worked with Earthjustice counsel on this case, “this merely

reduced the effort that [Earthjustice] needed to expend on the case” and does not

disentitle the eligible parties from a full award of fees and costs. Wash. Dept. of

Wildlife v. Stubblefield, 739 F. Supp. 1428, 1432 (W.D. Wash. 1989).1

      The same conclusion applies regarding the participation of Plaintiff Sierra

Club, which is ineligible for an EAJA fee recovery. As in other litigation where

courts have determined not to reduce a fee award under EAJA based on the Sierra

Club’s participation in a multi-group plaintiff coalition, the “Sierra Club’s role in

the case was not material and the case would have been filed without it.” League

for Coastal Protection v. Kempthorne, No. C 05-0991-CW, 2006 WL 3797911, at



1
 Recognizing that the Tribe may be ineligible for an EAJA fee recovery, for
purposes of their EAJA claim, Plaintiffs do not seek to recover any compensation
for time spent by the Tribe’s attorneys in this case, which is valued at $14,898.
Plaintiffs’ EAJA claim is specified on Ninth Circuit Form AO 291 (attached as
Exhibit 1). However, as discussed above, Plaintiffs are entitled to full
compensation for all of their attorneys’ fees and costs under ESA Section 11.


                                           5
         Case 9:17-cv-00117-DLC Document 263 Filed 09/14/20 Page 7 of 20



*3 (N.D. Cal. Dec. 22, 2006); see Wilderness Soc’y v. Rey, No. CV 01-219-M-

DWM, slip op. at 3 (D. Mont. May 9, 2002) (finding that “role and contribution”

of other plaintiffs demonstrated no “free-rider effect” from Sierra Club

participation in plaintiff coalition) (attached as Exhibit 2). Accordingly, EAJA’s

eligibility requirement is satisfied.

      C.      Federal Defendants’ Position Was Not Substantially Justified and
              No Special Circumstances Render an Award Unjust

      Given that Plaintiffs are prevailing parties, the Federal Defendants cannot

defeat an award of fees under EAJA unless their “position,” including “both the

underlying [agency] action and the government’s litigation posture,” was

“substantially justified.” Rawlings v. Heckler, 725 F.2d 1192, 1195-96 (9th Cir.

1984). “The burden is on the agency to prove that its position was substantially

justified.” Mendenhall v. Nat’l Transp. Safety Bd., 92 F.3d 871, 874 (9th Cir.

1996).

      In the context of attorney’s fees determinations, [this Court has] held
      that: “‘Substantial justification’ is equated with ‘reasonableness.’ ...
      The government's position is ‘substantially justified’ if it ‘has a
      reasonable basis in law and fact.’” Ramon-Sepulveda v. INS, 863
      F.2d 1458, 1459 (9th Cir.1988) (quoting Pierce v. Underwood, 487
      U.S. 552, 566 n. 2 (1988)); see also Al-Harbi [v. INS], 284 F.3d
      [1080,] 1085 [(9th Cir. 2002)] (“Substantial justification in this
      context means justification to a degree that could satisfy a reasonable
      person.”).

Thangaraja v. Gonzales, 428 F.3d 870, 874 (9th Cir. 2005). This inquiry focuses

on “the government’s position as a whole.” Ibrahim v. U.S. Dep’t of Homeland

                                          6
       Case 9:17-cv-00117-DLC Document 263 Filed 09/14/20 Page 8 of 20



Sec., 912 F.3d 1147, 1168 (9th Cir. 2019) (en banc) (quotations and citation

omitted).

      Here, Federal Defendants cannot show that their position was reasonable,

either in the underlying agency proceedings or in this litigation. This Court

granted summary judgment for Plaintiffs on their ESA claim that the U.S. Fish and

Wildlife Service unlawfully failed to consider the impact of its Yellowstone grizzly

delisting decision on the remnant of the original lower-48 grizzly bear listing. See

Crow Indian Tribe, 343 F. Supp. 3d at 1008-15. This Court rejected the Service’s

“piecemeal approach” of “isolating and delisting populations without questioning

the effect on other populations.” Id. at 1013. The Ninth Circuit affirmed that

ruling, holding that the Service “must determine on remand whether there is a

sufficiently distinct and protectable remnant population, so that the delisting of the

[Yellowstone population] will not further threaten the existence of the remnant.”

Crow Indian Tribe, 965 F.3d at 678. These judicial rulings deemed Federal

Defendants’ central litigation position to be unjustified. See Friends of the

Boundary Waters Wilderness v. Thomas, 53 F.3d 881, 885 (8th Cir. 1995) (“The

most powerful indicator of the reasonableness of an ultimately rejected position is

a decision on the merits and the rationale which supports that decision.”).

      Federal Defendants’ conduct of this litigation and underlying administrative

proceedings was also unjustified. Even before the Fish and Wildlife Service



                                          7
       Case 9:17-cv-00117-DLC Document 263 Filed 09/14/20 Page 9 of 20



published its proposed Yellowstone grizzly delisting rule, a federal district court in

Washington, D.C. rejected a similar effort by the agency to segregate and delist a

population from a larger listed entity under the ESA without first reviewing or

addressing the status of the larger entity. See Humane Soc’y of the U.S. v. Jewell,

76 F. Supp. 3d 69, 124 (D.D.C. 2014). Nevertheless, the Service forged ahead

with the Yellowstone grizzly delisting. Just one month after the Service finalized

the Yellowstone delisting rule, the D.C. Circuit affirmed the D.C. district court’s

ruling on this issue, holding that the Service cannot delist a population from a

larger listed entity “without determining whether the remnant [of the larger entity]

itself remains a species so that its own status under the Act will continue as

needed.” Humane Soc’y of the U.S. v. Zinke, 865 F.3d 585, 600 (D.C. Cir. 2017).

Even then, the Service refused to withdraw the Yellowstone grizzly delisting rule,

instead attempting to “backfill” the gap in its delisting analysis by publishing a

Federal Register review of Humane Society that this Court rightly viewed as

“[a]rguably” constituting an “impermissible post-hoc rationalization” for the

agency’s decision. Crow Indian Tribe, 343 F. Supp. 3d at 1006, 1011 n.5. This

course of conduct by the Service ended up forcing this Court and, ultimately, the

Ninth Circuit to apply Humane Society to this case. See id. at 1012-15; Crow

Indian Tribe, 965 F.3d at 677-78. The Service’s persistence in advancing

arguments that were rejected by both the D.C. district court and D.C. Circuit was



                                          8
      Case 9:17-cv-00117-DLC Document 263 Filed 09/14/20 Page 10 of 20



not substantially justified. See Kali v. Bowen, 854 F.2d 329, 332 (9th Cir. 1988)

(recognizing that “important” consideration in determining substantial justification

of government’s position under EAJA is “the existence of precedents construing

similar statutes or similar facts”); see also Pierce, 487 U.S. at 569 (recognizing that

“a string of losses can be indicative” of lack of justification for government

position).2

      Although Federal Defendants lost on this issue, they did succeed on appeal

in narrowing this Court’s ruling regarding the required scope of the Service’s

remand analysis of the remnant listed lower-48 grizzly bear population. See Crow

Indian Tribe, 965 F.3d at 678. Specifically, the Ninth Circuit held that the

Service’s reconsideration of the remnant need not extend to a comprehensive

analysis of all factors affecting the species under ESA Section 4(a). Id. However,

EAJA mandates “a single evaluation of past conduct” by the government and

“favors treating a case as an inclusive whole, rather than as atomized line-items.”



2
 Federal Defendants on appeal did not contest this Court’s determination that they
violated the ESA by failing to examine the impact of the Yellowstone grizzly
delisting on the remnant of the original lower-48 grizzly listing. See Crow Indian
Tribe, 965 F.3d at 677. Nevertheless, they argued against any requirement to
determine whether the remnant is independently protectable under the ESA. See
Fed. Op. Br. at 27-28; Fed. Reply Br. at 27-28. The Ninth Circuit rejected their
position in stating that “the FWS must determine on remand whether there is a
sufficiently distinct and protectable remnant population, so that the delisting of the
DPS will not further threaten the existence of the remnant,” Crow Indian Tribe,
965 F.3d at 678.


                                           9
       Case 9:17-cv-00117-DLC Document 263 Filed 09/14/20 Page 11 of 20



Ibrahim, 912 F.3d at 1168-69 (quoting Comm’r, INS v. Jean, 496 U.S. 154, 159

n.7, 161-62 (1990)). Here, Federal Defendants’ modest appellate success—

concerning an aspect of the remand process that was not a focus of Plaintiffs’

arguments—falls far short of justifying Federal Defendants’ whole course of

conduct. Accordingly, Federal Defendants’ position was not substantially

justified.

       The Ninth Circuit also has held that plaintiffs in environmental citizen suits,

such as this case, “should ordinarily recover an attorney’s fee unless special

circumstances would render such an award unjust.” Saint John’s Organic Farm v.

Gem Cty. Mosquito Abatement Dist., 574 F.3d 1054, 1062-64 (9th Cir. 2009)

(emphasis and quotation omitted). “Under this standard, the court’s discretion to

deny a fee award to a prevailing plaintiff is narrow, and a denial of fees on the

basis of special circumstances is extremely rare.” Id. at 1063-64 (quotations and

citation omitted). This is not the rare case where such a denial is warranted, as

Plaintiffs have reasonably pursued judicial relief for the Federal Defendants’

unlawful action and no equitable factors suggest that a fee award would be

improper. See, e.g., Oguachuba v. INS, 706 F.2d 93, 98 (2d Cir. 1983) (explaining

that EAJA “directs a court to apply traditional equitable principles in ruling upon

an application for counsel fees by a prevailing party”).




                                          10
       Case 9:17-cv-00117-DLC Document 263 Filed 09/14/20 Page 12 of 20



III.   PLAINTIFFS’ FEE REQUEST IS REASONABLE

       Plaintiffs seek a reasonable fee award. “The most useful starting point for

determining the amount of a reasonable fee is the number of hours reasonably

expended on the litigation multiplied by a reasonable hourly rate.” Nadarajah v.

Holder, 569 F.3d 906, 910 (9th Cir. 2009) (quoting Hensley v. Eckerhart, 461 U.S.

424, 433 (1983)). This method of arriving at a so-called “lodestar” calculation of a

reasonable attorneys’ fee is “the guiding light of [the] fee-shifting jurisprudence.”

Purdue v. Kenny A. ex rel. Winn, 559 U.S. 542, 551 (2010) (quotation omitted).

The lodestar figure is presumptively reasonable. Id. at 554 (“strong presumption”);

accord Camacho v. Bridgeport Fin., Inc., 523 F.3d 973, 978 (9th Cir. 2008).

       Applying the lodestar method, Plaintiffs request a recovery of attorneys’ fees

in the amount of $357,067. This request represents a reasonable award in this case.

       A.    Plaintiffs Request Reasonable Rates

       Plaintiffs request reasonable rates for the attorneys who worked on this

matter. Plaintiffs seek $330-$460/hour for work performed from 2017-2020 by

attorney Timothy Preso (admitted to practice since 1994) and $210-$290/hour for

work performed during 2017-2019 by attorney Joshua Purtle (admitted to practice

since 2014). Messrs. Preso and Purtle are the Earthjustice lawyers who together

conducted the majority of work on this case. These rates incorporate an increase of

$100/hour for Mr. Preso and $50/hour for Mr. Purtle for appellate work. Plaintiffs



                                          11
      Case 9:17-cv-00117-DLC Document 263 Filed 09/14/20 Page 13 of 20



also seek rates ranging from $230-$330/hour for other Earthjustice attorneys who

assisted with or undertook important but discrete aspects of this litigation, as

detailed in the accompanying Declaration of Timothy Preso, and $100/hour for law

clerks. Plaintiffs also request rates of $240-$460/hour for the Ziontz Chestnut

attorneys who represented the Northern Cheyenne Tribe in this case.

      Under the ESA’s fee-shifting provision, these rates are reasonable because

they are “in line with those prevailing in the community for similar services of

lawyers of reasonably comparable skill and reputation.” Jordan v. Multnomah

Cty., 815 F.2d 1258, 1263 (9th Cir. 1987); see All. for the Wild Rockies v. Savage,

No. CV 15-54-M-DLC, 2019 WL 3293425, at *7 (D. Mont. July 22, 2019)

(approving rates of $300-440/hour for experienced environmental litigators

representing non-profit conservation organization in challenge to federal agency

action, including an additional $100/hour for appellate work).

      Plaintiffs’ requested rates are also reasonable under EAJA. While EAJA

establishes a fee recovery rate of $125 per hour, a court may award a higher rate

based on “a special factor, such as the limited availability of qualified attorneys for

the proceedings involved.” 28 U.S.C. § 2412(d)(2)(A). Reimbursement above the

EAJA rate is allowed where an attorney is “qualified for the proceedings in some

specialized sense.” Pierce, 487 U.S. at 572 (quotation omitted). This “refers to

attorneys having some distinctive knowledge or specialized skill needful for the



                                          12
       Case 9:17-cv-00117-DLC Document 263 Filed 09/14/20 Page 14 of 20



litigation in question—as opposed to an extraordinary level of the general lawyerly

knowledge and ability useful in all litigation.” Id. Federal environmental law is a

specialized practice area warranting fee enhancements under EAJA. Love v.

Reilly, 924 F.2d 1492, 1496 (9th Cir. 1991). Moreover, “the combination of

substantive legal knowledge and litigation expertise possessed by” attorneys at

Earthjustice (formerly known as Sierra Club Legal Defense Fund) “is found almost

exclusively in public interest law firms like the Legal Defense Fund,” of which

there are few. Wash. Dep’t of Wildlife, 739 F. Supp. at1432; see also Pollinator

Stewardship Council v. U.S. Envtl. Prot. Agency, No. 13-72346, 2017 WL

3096105, at *4 (9th Cir. June 27, 2017) (quoting and relying on testimony that

Earthjustice’s “reputation as one of the leading environmental and land use law

firms in the nation … is well-founded and due to the high caliber, skill and

commitment of its attorneys”) (alteration omitted). Thus, courts in this Circuit

have consistently granted Earthjustice attorneys fee enhancements based on their

environmental expertise and the limited availability of that expertise. See, e.g.,

Wilderness Society, slip op. at 5 (Ex. 2); Portland Audubon Soc’y v. Lujan, 865 F.

Supp. 1464, 1476 (D. Or. 1994); see also Pollinator Stewardship Council, 2017

WL 3096105, at *2-7. Fee enhancements at the requested rates are equally

justified here.




                                         13
      Case 9:17-cv-00117-DLC Document 263 Filed 09/14/20 Page 15 of 20



      B.     The Attorney Hours for Which Compensation Is Sought Are
             Reasonable

      Plaintiffs seek a fee recovery for attorney time reasonably spent by their

counsel. The attorney hours expended by Plaintiffs’ counsel in prosecuting this

case are reflected in contemporaneous time records kept by the attorneys, which

are collected in itemized time statements provided in exhibits to the declarations of

Timothy Preso and Beth Baldwin filed in support of this motion. The attorney

hours presented in these exhibits reflect an exercise of billing judgment to

eliminate redundant or unnecessary time entries, time spent on media outreach and

case intake procedures, and time spent exclusively on addressing litigation

advocacy by intervenors who supported the Federal Defendants. Further, for

purposes of settlement only, Plaintiffs have eliminated time entries associated with

preparation of their claim for attorneys’ fees and costs.

      Plaintiffs’ reasonably expended attorney hours are summarized here:

                     Timekeeper                 hours          value
               Lowell Chandler                    39.00       $3,900.00
               Erik Federman                       3.10        $310.00
               Jenny Harbine                      11.30       $3,614.00
               Erin Hogan                          4.80        $480.00
               Aurora Janke                        3.00        $720.00
               Sharmeen Morrison                   5.90        $590.00
               Katherine O’Brien                  57.60      $13,865.00
               Timothy Preso                     483.10     $176,212.00


                                          14
      Case 9:17-cv-00117-DLC Document 263 Filed 09/14/20 Page 16 of 20



              Joshua Purtle                     612.70     $142,478.00
              Beth Baldwin                       10.30       $3,078.00
              Brian Chestnut                       4.70      $1,648.00
              Joshua Osborne-Klein               34.00      $10,072.00
              Wyatt Golding                         .40        $100.00
                                  TOTAL       1,269.90     $357,067.00


      As further detailed in Plaintiffs’ time records and the referenced supporting

declarations, Plaintiffs’ attorneys efficiently prosecuted this case. Mr. Preso served

as lead counsel with assistance from Mr. Purtle. Messrs. Preso and Purtle

generally divided issues for initial drafting to maximize efficiencies and eliminate

redundancies. Two other experienced practitioners, Jenny Harbine and Katherine

O’Brien, contributed to prosecution of this case at key points, including in

reviewing and commenting on draft briefs on the merits and participating in moot

courts in advance of key oral arguments. In addition, Ms. O’Brien substituted as

lead counsel for Plaintiffs at a March 13, 2018 hearing in this Court on an

important motion to stay when Mr. Preso had a conflicting obligation to present

oral argument on the merits of another case. Plaintiffs further maximized

efficiencies by generally relying on law clerks and more junior attorneys to handle

legal research and cite-checking tasks. Attorneys from the Ziontz Chestnut firm

provided strategic advice and reviewed briefs drafted by Earthjustice counsel.




                                         15
      Case 9:17-cv-00117-DLC Document 263 Filed 09/14/20 Page 17 of 20



Given the number and complexity of the issues in this case, the attorney hours for

which Plaintiffs seek to recover fees are reasonable.

IV.   PLAINTIFFS ARE ENTITLED TO RECOVER THEIR COSTS AND
      EXPENSES FOR DISTRICT COURT WORK

      In addition to their reasonable attorneys’ fees, Plaintiffs are entitled to

recover their costs and expenses associated with the District-Court phase of this

litigation. ESA Section 11 authorizes an award of “costs of litigation.” 16 U.S.C.

§ 1540(g)(4). EAJA authorizes recovery of “costs” and “other expenses,” 28

U.S.C. § 2412(a)(1), (d)(1)(A), and the Ninth Circuit has interpreted “other

expenses” under EAJA to include “costs that are ordinarily billed to a client,” such

as telephone calls, postage, and attorney travel expenses, Int’l Woodworkers of

Am., AFL-CIO, Local 3-98 v. Donovan, 792 F.2d 762, 767 (9th Cir. 1986).3

      Here, Plaintiffs seek to recover a total of $2,896.13 in costs and expenses

incurred in this litigation, including filing fees, postage and delivery service, online

research, and telephone, copying, and travel expenses—all expenses for which

Plaintiffs’ attorneys routinely bill their clients for reimbursement. See Exhibit B to

Preso Decl. (itemizing costs and expenses). Because these costs were reasonably




3
  The Ninth Circuit’s opinion in these appeals ordered “[e]ach party to bear its own
costs.” Crow Indian Tribe, 965 F.3d 662, at 681. Accordingly, Plaintiffs not seek
recovery of appellate costs in this motion.


                                          16
      Case 9:17-cv-00117-DLC Document 263 Filed 09/14/20 Page 18 of 20



expended to advance the Conservation Groups’ successful litigation, an award of

$2,896.13 for litigation costs is appropriate.

                                   CONCLUSION

      Plaintiffs seek a recovery of attorneys’ fees in the amount of $357,067 and

costs in the amount of $2,896.13, for a total request of $359,963.13. If settlement

discussions fail to yield an agreement regarding this fee application, Plaintiffs will

provide documentation of their entitlement to additional fees and costs, including

those incurred in connection with this application, as well as further support for the

recovery sought in this motion.

      Respectfully submitted this 14th day of September, 2020.

                                                 /s/ Timothy J. Preso.
                                                 Timothy J. Preso
                                                 Earthjustice
                                                 313 East Main Street
                                                 Bozeman, MT 59715
                                                 (406) 586-9699
                                                 tpreso@earthjustice.org

                                                 Counsel for Plaintiffs Sierra Club,
                                                 Center for Biological Diversity, and
                                                 National Parks Conservation
                                                 Association and Local Counsel for
                                                 Plaintiff Northern Cheyenne Tribe




                                          17
Case 9:17-cv-00117-DLC Document 263 Filed 09/14/20 Page 19 of 20



                                    Beth Baldwin
                                    Ziontz Chestnut
                                    2101 Fourth Avenue, Suite 1230
                                    Seattle, WA 98121
                                    (206) 448-1230 | Phone
                                    (206) 448-0962 | Fax
                                    bbaldwin@ziontzchestnut.com

                                    Counsel for Plaintiff Northern
                                    Cheyenne Tribe




                              18
        Case 9:17-cv-00117-DLC Document 263 Filed 09/14/20 Page 20 of 20



                        CERTIFICATE OF COMPLIANCE

        Pursuant to Local Rule 7.1(d)(2), I hereby certify that the foregoing brief

contains 3,806 words, as determined by the word count function of Microsoft

Word.

                                         /s/ Timothy J. Preso
                                         Timothy J. Preso


                           CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing was today served via the Court’s

CM/ECF system on all counsel of record.

                                         /s/ Timothy J. Preso
                                         Timothy J. Preso




                                           19
